Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on June 14, 2022.
Response to Amendment
3.	Applicant’s amendment filed on June 14, 2022 have been received, entered into the record and considered.
4.	As a result of the amendment, claims 1, 4, 9, 16 and 18 has been amended.
5.	Claims 1-20 remain pending in this office action.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites in a case where audit level is determined based on the sensitivity of the data. A policy is implemented during data analyzation that, first level of audit will perform when data is very sensitive such as password, social security number, etc., a second level of audit will perform when data is less sensitive such as phone number, a third level of audit will perform when it is determined that data does not include password, or ssn or phone number. These sensitive data, non-sensitive data are described as metadata and these metadata (i.e. password, ssn, phone number, etc.) compared with the policy to determine data sensitivity level.
The limitation of in a case where audit level is determined based on data sensitivity that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a computer implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  
For example, a company or an organization may have a policy in place that when scanning data or analyzing data, a first level of audit will take place when it sees any password, ssn, etc., a second level of auditing will take place when it sees a phone number, address, name, etc., for data security and integrity of the data. This kind of activity during data analysis, under broadest reasonable interpretation, can perform in a human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, such as claim 15 recites, computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: performing, by the processor, analytics on data to determine a description of content of the data. Claim 20 recites, a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor. The data analyzation management system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of adding and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Also, the non-transitory computer-readable storage medium and the information processing apparatus are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The limitation of assigning audit level based on data sensitivity level is considered to represent an insignificant extra-solution activity. The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data analyzation method, a non-transitory computer-readable storage medium and a system, comprising: a processor; and logic integrated with the processor, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitation of assigning audit level is considered to represent an insignificant extra-solution activity. The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Insignificant extra solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where stringent audit level is performed when data is very sensitive (i.e. password, ssn, dob etc.), less stringent audit level is performed for less sensitive and nth level audit performed when data is not sensitive at all. Access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is. 
The limitation of in a case where, access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a commuter implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 9 recites an abstract idea.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where when it is determined that data is very sensitive and action performed on the data, such who read the data, who change the data, such user data will be logged and stored. 
The limitation of in a case where determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and P201809273US01/TUC1P581- 4 -in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a computer implemented method,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0268379 A1), in view of Williamson et al (US 2018/0232528 A1. 
	As per claim 1, Narayanswamy discloses: 
	- performing, by a computer, analytics on data to determine a description of content of the data (analyzing data for determining sensitive content of the data, Para [0042]),
	- storing, by a computer, the description as metadata (Para [0045], “The sensitivity classification is stored as and identified by the sensitivity metadata”, Para [0046], Fig. 1, item 134), 
	 - assigning, by a computer, an audit level to the data, based on the sensitivity level (classifying audit level (i.e. inspection level, deep or not deep inspection) based on data is sensitive or non-sensitive), Para [0068]), 
-where the audit level indicates one or more types of auditing to be performed for the data and one or more locations where auditing data to be stored (types of auditing (i.e. deep inspection or non-deep inspection) based on sensitivity and location of the data, Para [0042], [0049], last 2 lines, “The local metadata store and the cloud-based metadata store are updated with the results of the deep inspection”, (i.e. locations of the auditing data to be stored), see also in Para [0068], results of the sensitivity (i.e. auditing) can be stored in a cloud based metadata store (i.e. location where the auditing data to be stored), Para [0068], [0082]).
- performing, by a computer, auditing for the data, based on the audit level (performing audit (i.e. inspecting)) based on level of inspection, Para [0084]).
Narayanaswamy does not explicitly disclose comparing, by a computer, the metadata to one or more predetermined policies to determine a sensitivity level for the data. However, in the same field of endeavor Williamson in an analogous art disclose comparing, by a computer, the metadata to one or more predetermined policies to determine a sensitivity level for the data (comparing (i.e. matching) metadata with the policies for sensitivity determination, Para [0028], Para [0031], “the data classifier 108 may determine if the data is sensitive based on pattern matching, logical rules, contextual matching, reference table matching, and machine learning”, [0034], [0041]),
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy with the teaching of Williamson by modifying Narayanaswamy such that sensitive data analysis of Narayanaswamy to detect a sensitive information by matching metadata of Williamson for efficient analysis of sensitivity and auditing data. The motivation for doing so would be analyzing sensitivity of data and efficiently classifying the sensitive documents (Narayanaswamy, [0097]).
As per claim 2, rejection of claim 1 is incorporated and further Williamson discloses:
- wherein the data is identified in response to parsing stored data within a database (parsing the data to determine sensitivity of the data, Para [0030]).
As per claim 3, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the data is identified in response to receiving the data as an upload from a user or application (uploading the data, Para [0040], [0080]).
As per claim 4 rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein performing the analytics on the data to determine the description of the content of the data includes performing deep data inspection on the data (determining the description of the content (i.e. metadata of the content) and performing deep data inspection (Para [0045], [0049], Para [0081]), examiner broadest reasonable interpretation: according to applicant’s specification Para [0063] metadata describe one or more aspects of data (e.g., one or more keywords found in the data, one or more instances of predetermined information (e.g., a phone number, social security number (SSN), etc.) found within the data, etc. In another example, the metadata may describe an owner of the data, a date and/or time of a creation of the data, a location of a creation of the data). Accordingly, Narayanaswamy teaches such metadata to describe the document or a file (i.e. content of the data), Sensitivity metadata for a file can include DocID 224, creator 234, checksum 244, fingerprint 254, classification 264, and origin 274, (see Para [0081], [0087], [0127], and elsewhere.
As per claim 5, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the data is assigned a first predetermined sensitivity level indicating that the data is sensitive in response to determining that the metadata for the data includes sensitive data including a password and social security number (metadata with sensitive information such as social security number, password, etc., Para [0049]).
As per claim 7, rejection of claim 1 is incorporated, and further Williamson discloses:
- wherein the data is assigned a first level of sensitivity indicating that the data is very sensitive in response to determining that the metadata for the data includes a password, the data is assigned a second level of sensitivity indicating that the data is sensitive but not very sensitive in response to determining that the metadata for the data includes a private phone number, and the data is assigned a third level of sensitivity indicating that the data is not sensitive in response to determining that the metadata for the data does not include any sensitive information (level of sensitivity of data and metadata are determined based on weight or score of analyzed metadata, Para [0050]-[0051], [0071]), Examiner broadest reasonable interpretation: metadata such as password, SSN are highly confidential therefore give a high value (first level), phone number, address is given lower than high value (second level), and so on. 
As per claim 8, rejection of claim 1 is incorporated, and further Williamson discloses:
- wherein the data is assigned a predetermined sensitivity level in response to determining that metadata for the data indicates that one or more predetermined types of information is contained within the data (metadata indicating data type, Para [0051], [0053]).
As per claim 9, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- a first audit level indicating that stringent auditing is to be performed for the data is assigned to the data in response to determining that the data has a first sensitivity level indicating that the data is very sensitive, a second audit level indicating that less stringent auditing is to be performed for the data is assigned to the data in response to determining that the data has a second sensitivity level indicating that the data is less sensitive than the first sensitivity level, and an nth audit level indicating that no auditing is to be performed for the data is assigned to the data in response to determining that the data has an nth sensitivity level indicating that the data is not sensitive (score of the document sensitivity determine (i.e. sensitive or not sensitive) to determine the audit level (i.e. deep inspection, Para [0091]),
Narayanaswamy does not explicitly disclose in response to determining that the data has the first audit level, identified changes to the data, read requests for the data, authorization requests for the data, and migration of the data is logged and stored in a predetermined location, in response to determining that the data has the second audit level, only identified changes to the data and migration of the data is logged and stored in the predetermined location, and in response to determining that the data has the nth audit level, no auditing is performed for the data. However, Williamson in an analogousart discloses in response to determining that the data has the first audit level, identified changes to the data, read requests for the data, authorization requests for the data, and migration of the data is logged and stored in a predetermined location, in response to determining that the data has the second audit level, only identified changes to the data and migration of the data is logged and stored in the predetermined location, and in response to determining that the data has the nth audit level, no auditing is performed for the data (access control to sensitive data based on level of security, Para [0065], [0084]-[0085]), examiner broadest reasonable interpretation: Williamson teaches sensitive data scanner and access and data classifier and access control. Access controls refers to limitations on access to the data by users, with fewer number of users allowed to access the data indicating a higher level of security. That means, only authorized user has access to data to read, change, migrate based on access control.
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy with the teaching of Williamson by modifying Narayanaswamy such that sensitive data analysis of Narayanaswamy to detect a sensitive information by matching metadata of Williamson for efficient analysis of sensitivity and auditing data. The motivation for doing so would be analyzing sensitivity of data and efficiently classifying the sensitive documents (Narayanaswamy, [0097]).
 As per claim 10, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the audit level indicates one or more types of auditing to be performed for the data, one or more locations where the auditing is performed, one or more entities to perform the auditing, and one or more locations where auditing data is to be stored (location of auditing (i.e. inspecting) the data, Para [0042]).
As per claim 11, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the audit level is assigned to the data by analyzing the sensitivity level for the data in association with a current location of the data and one or more type of the data (Fig. 2, item 134A, 145 (current location of the data) and type of data (i.e. social security number, bank account number, date of birth, password, etc. Para [0082], Para [0068]).
As per claim 12, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein performing the auditing for the data includes recording results of monitoring access to the data (tracking and monitoring access of data (Para 0051]).
As per claim 13, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- in response to determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and P201809273US01/TUC1P581- 4 -in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored (log of activities performed on a document, Para [0069], and tracking user interaction, Para [0105]), examiner broadest reasonable interpretation: any kind of action on sensitive data or non-sensitive data will be logged and tracked which user performed that action.
As per claim 14, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- performing a second analysis on the data after a predetermined amount of time has passed since the audit level has been assigned to the data (periodic updated to sensitive data (i.e. predetermined amount of time has passed since the audit level assigned), Para [0088], line 5-6, performing second analysis (i.e. deep inspection), Para [0045]), 
Examiner Broadest reasonable interpretation: according to Para [0080] of the applicant’s specification, the second analysis may be performed only if data has been changed. Accordingly, Narayanaswamy teaches performing a second analysis to the newly discovered file to see the file is sensitive or not-sensitive, Para [0086], 
- determining a second sensitivity level for the data, based on the second analysis (second sensitivity level, Para [0049], Para [0086]),  
- assigning a second audit level to the data, based on the second sensitivity level (assigning second audit level, (i.e. deep inspection), Para [0049], [0066]), 
- and adjusting the auditing for the data, based on the second audit level (updating (i.e. adjusting) inspection level (i.e. audit level), Para [0082]).
[Note: Williamson also teaches claim 14, Williamson periodically (i.e. predetermined amount of time has passed) checks to see the data is sensitive or non-sensitive using user feedback and new data is received, Para [0073], Para [0068], line 25-30. 
Also Note: This limitation is also teaching by initial reference cited on non-final rejection dated on 04/29/2021, by Kurian et al Para [0051], Fig. 4, item 422A-422D, (which is in record and PTO-892)].
As per claim 15-18,
Claim 15-18 is a computer program product claim corresponding to method claim 1-4 respectively, and rejected under the same reason set forth to the rejection of claim 1-4 above.
As per claim 20, claim 20 is the system claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
10.	Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0268379 A1), in view of Williamson et al (US 2018/0232528 A1, as applied to claim 1 and 15 above, and further in view of Matthews et al (US 10,529,336 B1).
As per claim 6, rejection of claim 1 is incorporated,
Combined method of Narayanaswamy and Williamsons does not explicitly disclose performing content analytics on the data to determine a description of the content of the data that is stored as metadata for the data, performing sentiment analytics on the data to determine sentiment values for the data that are stored as metadata for the data, performing natural language classification on the data to determine one or more classifier terms that are stored as metadata for the data, performing speech to text transformation on the data to determine one or more terms associated with the data that are stored as metadata for the data, and performing visual recognition on the data to determine one or more terms associated with the data that are stored as metadata for the data; and the metadata includes a description of an owner of the data, a date and time of a creation of the data, and a location of a creation of the data. However, in the same field of endeavor Matthews in an analogous art disclose performing content analytics on the data to determine a description of the content of the data that is stored as metadata for the data (analyzing content, column 2, line 45-55), performing sentiment analytics on the data to determine sentiment values for the data that are stored as metadata for the data (performing quality assurance for the audio data (i.e. performing sentiment of the data), column 15, line 25-40, performing natural language classification on the data to determine one or more classifier terms that are stored as metadata for the data (perform natural language classification, column 5, line 1-20), performing speech to text transformation on the data to determine one or more terms associated with the data that are stored as metadata for the data (speech-to-text transformation, column 2, line 1-15), performing visual recognition on the data to determine one or more terms associated with the data that are stored as metadata for the data (audio-visual data, column 2, line 1-15), and the metadata includes a description of an owner of the data, a date and time of a creation of the data, and a location of a creation of the data (owner of the data, column 17, line 1-20, timestamp for the data, column 2, line 4-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Matthews by modifying Narayanaswamy such that analyzing metadata to determine sensitive information. The motivation for doing so would be effectively detecting sensitive data form a conversation such as speech or natural language text. 
As per claim 19, rejection of claim 15 is incorporated, 
 Combined method of Narayanaswamy and Williamsons does not explicitly disclose wherein the metadata includes description of an owner of the data, a date and time of creation of the data, and location of a creation of the data. However, in the same field of endeavor Matthews in an analogous art disclose wherein the metadata includes description of an owner of the data, a date and time of creation of the data, and location of a creation of the data (owner of the data, column 17, line 1-20, timestamp for the data, column 2, line 4-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Matthews by modifying Narayanaswamy such that analyzing metadata to determine sensitive information. The motivation for doing so would be effectively detecting sensitive data form a conversation such as speech or natural language text. 
11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0268379 A1), in view of Williamson et al (US 2018/0232528 A1, as applied to claim 1 above, and further in view of Kurian et al (US 2017/0139972 A1). 
	As per claim 12, rejection of clam 1 is incorporated,
	Combined method of Narayanaswamy and Williamson does not explicitly disclose 
P201809273US01/TUC1P581- 4 -identifying and logging changes made to the data, as well as entities performing the changes, identifying and logging read requests made for the data, as well as entities sending the requests, identifying and logging access authorization requests made for the data, as well as entities sending the requests, identifying and logging movement of the data, as well as entities performing the movement, and source and destination locations for the movement, and storing in a predetermined location results of performing the auditing for the data. However, in the same field of endeavor Kurian in an analogous art discloses identifying and logging changes made to the data, as well as entities performing the changes (changes made to the data (Para [004], [0010], and entities (i.e. user) who performing the changes, Para [0011]),  identifying and logging read requests made for the data, as well as entities sending the requests (accessing data via a user interface (i.e. read request) and entities (i.e. user) who send the request, Para [0026]), identifying and logging access authorization requests made for the data, as well as entities sending the requests (access approving (i.e. access authorization), Para [0031], Fig. 2, item 212), identifying and logging movement of the data, as well as entities performing the movement, and source and destination locations for the movement (sending data (i.e. movement of data), Para [0037], Fig. 2, item 220, 226, and storing in a predetermined location results of performing the auditing for the data (storing in data in a repository for audit purpose, (Fig.2, item 226, Para [0021], [0039]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Kurian by modifying Narayanaswamy such that auditing data in different based on stativity of the data. The motivation for doing so would provide flexibility for efficient allocation and use of technical resources based on the number of data items, the frequency of modifications or access, the types of modifications typically made to the data items and the sensitivity of the data. 
As per claim 13, rejection of claim 1 is incorporated, 
Combined method of Narayanaswamy and Williamson does not explicitly disclose 
in response to determining that a predetermined amount of time has passed since the audit level was assigned to the data and the data has changed since the audit level was initially assigned to the data (time passed since access begin (i.e. time has passed since the audit assigned), Para [0039], [0056]), performing a second analysis on the data after the audit level has been assigned to the data (after initial analysis of determining sensitivity of data second content type is determined to determine sensitivity, Para [0006], Fig. 3 322A, 322B, Fig. 4), determining a second sensitivity level for the data, based on the second analysis (Fig. 4, Para [0045]), assigning a second audit level to the data, based on the second sensitivity level (Fig. 4, tier 2, Para [0045]), and adjusting the auditing for the data, based on the second audit level, including adjusting an amount and location of the auditing, as well as the one or more locations for storing the auditing data (adjusting auditing based on sensitivity level over time (Para [0051], in response to determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored (predetermined action is performed on the data, Para [0030], [0040], [0045]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Kurian by modifying Narayanaswamy such that auditing data in different based on stativity of the data. The motivation for doing so would provide flexibility for efficient allocation and use of technical resources based on the number of data items, the frequency of modifications or access, the types of modifications typically made to the data items and the sensitivity of the data. 
Response to Arguments
12.	Applicant's arguments filed on June 14, 2022 have been fully considered but they are not deemed to be persuasive. 
	In response to applicant’s remarks in page 8, Decision on Petition, applicant’s state, Per the Decision on Petition mailed May 31, 2022, the finality of the present office action mailed March 23, 2022 is withdrawn and the office action is now considered to be a nonfinal action. Examiner agree, and therefore, considered last office action dated on March 23, 2022, as a non-final office action. Accordingly, this office action is marked as a Final-Office action. 
	In response to applicant’s argument’s in page 8, line 6-10, applicants argued that, … more specifically, the NFOA fails to specifically reject the following language of the independent claims … However, the rejection fails to mention or allege that any of these particular sections allegedly meet the claimed "where the audit level indicates...one or more locations where auditing data is to be stored. Examiner respectfully response that, Narayanaswamy teaches assigning, by a computer, an audit level to the data, based on the sensitivity level in Para [0068], classifying audit level (i.e. inspection level, deep or not deep inspection) based on data is sensitive or non-sensitive), Para [0068]), Narayanaswamy teaches where the audit level indicates one or more types of auditing to be performed for the data and one or more locations where auditing data to be stored in Para [0042], [0049], [0068], [0082], and elsewhere, types of auditing (i.e. deep inspection or non-deep inspection) based on sensitivity and location of the data, Para [0042], [0049], last 2 lines, “The local metadata store and the cloud-based metadata store are updated with the results of the deep inspection”, (i.e. locations of the auditing data to be stored), see also in Para [0068], results of the sensitivity (i.e. auditing) can be stored in a cloud based metadata store (i.e. location where the auditing data to be stored), Para [0068], [0082]). Applicant’s labeled this argument “Failure to Specifically Reject Claims 15 and 20”. Examiner disagree and respectfully response that, claim 1, 15 and 20 recites same limitation(s). Examiner rejected all limitation of claim 1 and rejected claim 15 and 20 under the same reason set forth to the rejection of claim 1. Therefore, examiner did not fail to reject claim 15 and 20. 
	In response to applicant’s argument in page 9-12, applicants disagree with 101 mental process abstract idea rejection. Applicant’s also argued that, in the present application, the independent claims require "storing the description as metadata for the data", which clearly does not fall within the aforementioned groupings of abstract ideas.
	Examiner disagree, and respectfully response that, description of metadata as described in the applicant’s specification is nothing but phone number, SSN, password, owner of the data, etc. See Para [0063] - [0064] of applicant’s specification. Human brain also a storage, which also can store description of metadata such as SSN, phone number, password, and any sensitive or non-sensitive information and mentally can distinguish between sensitive and non-sensitive data.
The concept of this whole invention is analyzing data and determine audit level based on sensitivity of the data and policies in place. For example, if the data contain very sensitive information such as SSN, password then data may be assigned first level auditing based on first policy, if the data does not contain SSN, password but contain less sensitive information such as a phone number, then data may be assigned second level auditing based on second policy, and if data does not contain any sensitive information then no auditing is required. Such determination of audit level and policies as claimed in cited claims is directed to an abstract idea because concept of the whole invention doing nothing significantly more. The claim(s) recites in a case where audit level is determined based on the sensitivity of the data. A policy is implemented during data analyzation that, first level of audit will perform when data is very sensitive such as password, social security number, etc., a second level of audit will perform when data is less sensitive such as phone number, a third level of audit will perform when it is determined that data does not include password, or ssn or phone number. These sensitive data, non-sensitive data are described as metadata and these metadata (i.e. password, ssn, phone number, etc.) compared with the policy to determine data sensitivity level.
The limitation of in a case where audit level is determined based on data sensitivity that, under its broadest reasonable interpretation, covers the performance of the limitation in the human mind but for the recitation of the generic computer components. That is, other than reciting “a computer implemented method, performing by a computer, storing by a computer, comparing by a computer, assigning by a computer”, nothing in the claim element precludes the step from practically being performed in the mind.  
For example, a company or an organization may have a policy in place that when scanning data or analyzing data, a first level of audit will take place when it sees any password, ssn, etc., a second level of auditing will take place when it sees a phone number, address, name, etc., for data security and integrity of the data. This kind of activity during data analysis, under broadest reasonable interpretation, can perform in a human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, such as claim 15 recites, computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: performing, by the processor, analytics on data to determine a description of content of the data. Claim 20 recites, a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor. The data analyzation management system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of adding and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Also, the non-transitory computer-readable storage medium and the information processing apparatus are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The limitation of assigning audit level based on data sensitivity level is considered to represent an insignificant extra-solution activity. The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data analyzation method, a non-transitory computer-readable storage medium and a system, comprising: a processor; and logic integrated with the processor, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitation of assigning audit level is considered to represent an insignificant extra-solution activity. The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Insignificant extra solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where stringent audit level is performed when data is very sensitive (i.e. password, ssn, dob etc.), less stringent audit level is performed for less sensitive and nth level audit performed when data is not sensitive at all. Access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is. 
The limitation of in a case where, access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a commuter implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 9 recites an abstract idea.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where when it is determined that data is very sensitive and action performed on the data, such who read the data, who change the data, such user data will be logged and stored. 
The limitation of in a case where determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and P201809273US01/TUC1P581- 4 -in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a computer implemented method,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	In Page 11, line 18-24, page 12, line 4-9, 20-27, applicant’s argued that, More specifically, by dynamically identifying and adjusting an amount and type of auditing for data within a system, an amount of auditing that is performed within the system may be optimized, which may reduce an amount of auditing that is unnecessarily performed on data within the system. This may therefore improve a performance of one or more system resources (e.g., processing, bandwidth, storage, etc.) utilized during such auditing (e.g., see Paragraph [0084] of applicant's specification). As such, the above claim language constitutes an improvement in the functioning of a computer and is not directed to a judicial exception ....
Examiner agrees with applicant’s assertion; however, such improvement is not claimed. Therefore, examiner maintained 101 abstract idea rejection.
In response to applicant’s argument in page 14, line 7-10, applicant argued that no art of record, singly or in combination teaches, performing, by a computer, analytics on data to determine a description of content of the data; storing, by a computer, the description as metadata. Examiner disagree and respectfully response that, Narayanswamy performing, by a computer, analytics on data to determine a description of content of the data (analyzing data for determining sensitive content of the data, Para [0042]), sensitivity of data determination also teaches in claim 1, Para [0067], [0082], [0087], using deep inspection. 
Narayanswamy teaches storing, by a computer, the description as metadata in Para “The sensitivity classification is stored as and identified by the sensitivity metadata”, Para [0046], Fig. 1, item 134, see also in Para [0033], line 1-3, [0049], Para [0045], [0082]. 
In response to applicant’s argument in page 15, applicant argued that, Williamson does not appear to compare metadata to one or more policies. Examiner disagree and respectfully response that, Williamson teaches comparing, by a computer, the metadata to one or more predetermined policies to determine a sensitivity level for the data (comparing (i.e. matching) metadata with the policies for sensitivity determination, Para [0028], Para [0031], “the data classifier 108 may determine if the data is sensitive based on pattern matching, logical rules, contextual matching, reference table matching, and machine learning”, [0034], [0041]). Besides the cited Paragraph Para [0028], Para [0054] - [0055] also teaches this limitation. Examiner broadest reasonable interpretation: Para [0028] of Williamson teaches metadata label describe a portion of data such as credit card numbers, See Para [0028], line 11-14. Accordingly portion of data of Williamson is also can be interpreted as metadata. Such portion of data (i.e. metadata) compared (i.e. matched) with various rule to determine how sensitive the portion of data is, See Para [0054] - [0055], and elsewhere.
In response to applicant’s argument in page 16, applicant argued that, Narayanswamy failed to teach assigning, by a computer, an audit level to the data, based on the sensitivity level. Examiner disagree and respectfully response that Narayanswamy teaches assigning deep inspection or non-deep inspection based on sensitivity of data, (classifying audit level (i.e. inspection level, deep or not deep inspection) based on data is sensitive or non-sensitive), Para [0068]), Narayanswamy alos teaches where the audit level indicates one or more types of auditing to be performed for the data and one or more locations where auditing data to be stored (types of auditing (i.e. deep inspection or non-deep inspection) based on sensitivity and location of the data, Para [0042], [0049], last 2 lines, “The local metadata store and the cloud-based metadata store are updated with the results of the deep inspection”, (i.e. locations of the auditing data to be stored), see also in Para [0068], results of the sensitivity (i.e. auditing) can be stored in a cloud based metadata store (i.e. location where the auditing data to be stored), Para [0068], [0082]).
Therefore, Narayanaswamy and Williamson, alone or in combination teaches claim 1, 15 and 20 as claimed. 
				Examiner Note
13.	In favor of compact prosecution examiner proposed applicant’s representative a draft copy of proposed amendment (see interview summary) to make the case in condition for allowance. However, applicant’s representative denied. 
	Examiner open for discussion if applicant’s representative willing to discuss or need further clarification to shorten the prosecution.
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167